BLD-050                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3661
                                      ___________

                            IN RE: AMIR MAJIKE BEY,
                                           Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                           United States District Court for the
                            Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 12-cv-01531)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 29, 2012

       Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                          (Opinion filed : December 19, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM.

      Amir Majike Bey, an inmate in Pennsylvania, has filed in this Court a pleading

titled “Writ of Error,” which has been docketed as a petition for a writ of mandamus

under 28 U.S.C. § 1651. Bey is the petitioner in a habeas corpus proceeding pending

before the United States District Court for the Middle District of Pennsylvania. See Bey

v. Commonwealth of Pennsylvania, M.D. Pa. Civ. No. 12-cv-01531. In this mandamus

proceeding, Bey claims that he has “put in several affidavits to the clerk” but “somebody
in the office of the clerk tampered with the evidence.” Petition at 3. Bey refers in

particular to his “demand for a writ of habeas corpus and demand to sue in quo

warranto.” Id. Bey asks this Court to issue a writ of mandamus directing the clerk “to

file, index, and record the above mentioned documents.” Id.

       Mandamus relief is available in extraordinary circumstances only. In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). The petitioner must show

that “(1) no other adequate means [exist] to attain the relief he desires, (2) the party’s

right to issuance of the writ is clear and indisputable, and (3) the writ is appropriate under

the circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 130 S. Ct. 705, 710 (2010)

(per curiam) (quotation marks omitted). Bey has not satisfied these standards.

        The District Court’s docket reflects that Bey filed a pro se petition for a writ of

habeas corpus on or about August 6, 2012. Bey also submitted a document titled

“Petition for Leave to Sue in Quo Warranto Against Corporation Unlawfully Practicing

Profession.” The habeas petition and “quo warranto” attachment appear on the docket as

entry no. 1. The District Court entered an order requiring Bey to pay the filing fee or

submit an application to proceed in forma pauperis. Bey responded by moving for leave

to proceed in forma pauperis. On August 28, 2012, the Magistrate Judge entered an order

noting that Bey’s habeas petition was not submitted on the required form, and that he

failed to submit an inmate account statement to support the motion to proceed in forma

pauperis. The Magistrate Judge afforded Bey time to correct these defects. On or about

September 18, 2012, Bey filed a habeas petition on the standard form provided by the
                                              2
Court. The Magistrate Judge then afforded Bey more time to submit his inmate account

statement. On November 14, 2012, Bey filed an account statement. Bey’s habeas

proceeding remains ongoing before the District Court.

       Bey’s request that we issue a writ of mandamus and direct the clerk “to file, index,

and record” his original habeas petition and “quo warranto” document is denied. Those

documents are part of the district court record, and there is no evidence suggesting that

they have been “tampered with” or handled improperly. Bey, moreover, has since filed a

habeas petition on the standard form, which would supersede his original habeas petition.

Bey has not shown a clear and indisputable right to the relief he seeks.

       Insofar as Bey is objecting to the District Court’s order requiring that he re-file the

habeas petition on the proper form, or that he submit an inmate account statement,

mandamus is not the proper vehicle to raise those objections. Bey can challenge the

District Court’s interlocutory rulings by taking an appeal after entry of a final judgment,

should an adverse judgment be entered against him. “In accordance with our respect for

the final judgment rule, ‘a writ of mandamus should not be issued where relief may be

obtained through an ordinary appeal.’” In re Baldwin, --- F.3d ---, ---, 2012 WL

5897581, at *3 (3d Cir. Nov. 26, 2102) (quoting In re Chambers Dev. Co., 148 F.3d 214,

223 (3d Cir. 1998)). A mandamus petition is not a substitute for an appeal. In re

Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003).

       For these reasons, we will deny Bey’s petition for writ of mandamus. Bey’s

pending motion titled “A Security (15 U.S.C.) Claim of Commercial Lien” is denied.
                                              3